Citation Nr: 1603086	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-05 610	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability rating for bronchial asthma.  


REPRESENTATION

Veteran represented by:	Adam Bond, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and witnesses P.P., S. N., and S. N.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to October 1953, during the Korean Conflict Era.

The Veteran's claim is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the VA Regional Office (RO) in Boston, Massachusetts.

In December 2015, the Veteran testified at a hearing before the undersigned.  The transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for a compensable rating for bronchial asthma, he was last afforded a VA examination in December 2012.  In light of his testimony indicating a worsening of his asthma since the time of the December 2012 examination, remand is required to schedule him for a current examination.  (See Hearing Transcript, pp. 18, 26).

Additionally, the December 2013 Statement of the Case lists evidence including the Veteran's VA treatment records dated through December 2013.  However, the Board is unable to locate these records in the file.  They should be obtained on remand.

Finally, a review of the Veteran's statements indicates that he is claiming service connection for chronic obstructive pulmonary disease (COPD).  See VA Forms 4138, dated September 5, 2012 with attached literature, December 6, 2012, and September 14, 2013; Letter from the Veteran, received March 17, 2014; and Statement from the Veteran's attorney, dated March 6, 2014.  This claim is inextricably intertwined with his claim for an increased rating for bronchial asthma and must adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After complying with the duties to notify and assist, adjudicate the claim of service connection for COPD, to include as secondary to service-connected bronchial asthma.  See VA Forms 4138, dated September 5, 2012 with attached literature, December 6, 2012, and September 14, 2013; Letter from the Veteran, received March 17, 2014; and Statement from the Veteran's attorney, dated March 6, 2014.  The Veteran should be notified of the decision and of his appellate rights.

2.  Make arrangements to obtain the Veteran's VA treatment records from the Northport VAMC, dated from September 2011, forward.

3.  Ask the Veteran to identify all sources of private treatment or evaluation he has received for his asthma since January 2014 (i.e., South Shore Pulmonary Medicine, Dr. Rubenstein, Bridgewall Hospital, Mercy Hospital; Winfred Hospital, Norwalk General, and North Michigan) and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

4.  After any additional records are associated with the claims file, schedule the Veteran a VA examination, with an appropriate examiner, to determine the severity of his service-connected bronchial asthma.  The claims folder must be made available for review in conjunction with this examination.  All indicated tests, including a PFT, must be performed.  The PFT must be performed post bronchodilator.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must also delineate, to the extent possible, the symptomatology associated with each distinct respiratory disorder (i.e., bronchial asthma versus COPD).  If an opinion cannot be provided without resort to speculation, it must be noted in the report.  

The examiner should provide a specific explanation for all opinions expressed.

5.  Next, review the examination report to ensure that it is in full compliance with the Remand instructions.  If not, take appropriate corrective action. 

6.  Finally, readjudicate the claim for an increased rating for bronchial asthma.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

